Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
Receipt is acknowledged of a request for continued examination under 37 CFR 1.114, filed on 09/15/2021.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1-8, 10-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over MIYASHITA et al. US (2017/0222257 A1, as cited in the IDS) in view of SASAKI et al. (US 2017/0331149 A1, as cited in the IDS) and UESUGI et al. (US 2019/0312304 A, as cited in the IDS).
Regarding claims 1-3 and 6, MIYASHITA teaches a sulfide-based solid electrolyte relating to a compound that has a cubic argyrodite type crystal structure comprising Li, P, S and a halogen (Abstract), methods for obtaining a powder [0070-0077], particle sizes [0055], further modifications [0077-0085], electrolyte composition (Tables 1-2); exposure to dry air [0040], a dew point of -42 C [0041], -45 C [0079], -45 C [0095].
The Examiner notes that “the solid electrolyte particle has been subjected to a surface modification treatment in which the solid electrolyte particle is exposed to an atmosphere having 
The Examiner notes that the MIYASHITA reference teaches a glove box that had been purged with dry air having an average dew point of -45 C [0079] which teaches the claimed dew point of -45 C; MIYASHITA further teaches a second step comprising a glove box purged with Ar gas (dew point: -60 C, or lower) [0079], and ionic conductivity was measured. MIYASHITA teaches a cubic argyrodite type crystal products formed comprising different compositions and properties (Table 1).
The instant applications states ‘a glove box whose atmosphere was replaced by a sufficiently dried Ar Gas (dew point: -60 C or lower)’ ([0060,0063] of the instant specification), for measurement of ionic conductivity [0063]. The instant application includes Tables displaying different compositions and measurements of the claimed product (Tables 1-5).
The MIYASHITA reference teaches a cubic argyrodite-type crystal structure as claimed, there is no clear distinction between the product of the MIYASHITA reference and that claimed. The tables of the MIYASHITA reference, and the measurement and/or modification steps taught by the MIYASHITA reference, do not appear to impart any particularly different or distinct characteristic to the particle. Therefore, the product of the MIYASHITA reference and the product as claimed do not appear to be clearly distinct products.
MIYASHITA is silent as to the ratio (ZHa2/ZHa1) and ratio (ZO2/ZA2) at positions in terms of SiO2 sputter rate of 100 nm and 2 nm in depth.
The Examiner notes that since there is no clear distinction between the claimed invention and that of the prior art, the electrolyte particle of MIYASHITA would have the claimed element ratios claimed.
MIYASHITA is silent as to the ratio concentrations of O or S.
SASAKI teaches a sulfide based solid electrolyte (Abstract), the concentrations of O and S decrease at positions away from the surface (Table 1); methods [00145-0160] improve charge/discharge characteristics [0006].
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have used the material and/or method of SASAKI in the electrolyte of MIYASHITA to improve charge/discharge characteristics.
MIYASHITA is silent as to concentrations of Cl, S, Li or P.
UESUGI teaches a sulfide based solid electrolyte comprising Li, P, S and halogen and having a cubic argyrodite-type crystal structure, concentrations of Cl increase as depth value increases (Abstract, Figs.2-3, Tables 1-2); methods [0019, 0054,0076,0081-0088]; maintain ion conductivity [0016].
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have used the material and/or method of UESUGI in the electrolyte of MIYASHITA to maintain ion conductivity.
MIYASHITA is silent as to the ratio (ZHa2/ZHa1) and ratio (ZO2/ZA2) at positions in terms of SiO2
The Examiner notes that since there is no clear distinction between the claimed invention and that of the prior art, the electrolyte particle of MIYASHITA would have the claimed element ratios claimed.
Regarding claims 4, 7, 8 and 10 MIYASHITA teaches electrode mixtures comprising solid electrolyte powder and active material powder [0087-0092, 0059].
Regarding claims 5 and 11, 12 and 14, MIYASHITA teaches a solid electrolyte layer [0059-0065].

Claims 1-8, 10-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over MYASHITA et al. (US 2017/0352916 A1, as cited in the IDS, hereinafter referred to as ‘MIYASHITA (‘916)’) herein after referred to as ‘MIYASHITA (‘916)’ in view of SASAKI et al. (US 2017/0331149 A1, as cited in the IDS) and UESUGI et al. (US 2019/0312304 A, as cited in the IDS).
Regarding claims 1-3 and 6, MIYASHITA (‘916) teaches a sulfide-based solid electrolyte relating to a compound that has a cubic argyrodite type crystal structure comprising Li, P, S and a halogen (Abstract), methods for obtaining a powder [0045-0065], particle [0060, 0070, 0094, 0097], dew point of about -42 C [0046]; dew point of -45 C [0090], further modifications [0083-0095], electrolyte composition (Tables 1-2); improved safety and durability [0004].
The Examiner notes that “the solid electrolyte particle has been subjected to a surface modification treatment in which the solid electrolyte particle is exposed to an atmosphere having a dew point of -45 C to 10 C without subsequent drying” relates to a product by process limitation. Per MPEP 2113 - “[E]ven though product-by-process claims are limited by and 
The Examiner notes that the MIYASHITA (‘916) reference teaches a glove box which was substituted with a dry air having an average dew point of -45 C [0090] which teaches the claimed dew point of -45 C; MIYASHITA (‘916) further teaches a second step comprising a glove box purged with Ar gas (dew point: -60 C, or lower) [0090], and measurements were obtained [0088-0090]. MIYASHITA teaches a cubic argyrodite type crystal products formed comprising different compositions and properties (Table 1).
The instant applications states ‘a glove box whose atmosphere was replaced by a sufficiently dried Ar Gas (dew point: -60 C or lower)’ ([0060,0063] of the instant specification), for measurement of ionic conductivity [0063]. The instant application includes Tables displaying different compositions and measurements of the claimed product (Tables 1-5).
The MIYASHITA (‘916)  reference teaches a cubic argyrodite-type crystal structure as claimed, there is no clear distinction between the product of the MIYASHITA (‘916)  reference and that claimed. The tables of the MIYASHITA (‘916)  reference, and the measurement and/or modification steps taught by the MIYASHITA (‘916)  reference, do not appear to impart any particularly different or distinct characteristic to the particle. Therefore, the product of the MIYASHITA (‘916)  reference and the product as claimed do not appear to be clearly distinct products.
MIYASHITA (‘916) is silent as to the ratio (ZHa2/ZHa1) and ratio (ZO2/ZA2) at positions in terms of SiO2 sputter rate of 100 nm and 2 nm in depth.
The Examiner notes that since there is no clear distinction between the claimed invention and that of the prior art, the electrolyte particle of MIYASHITA (‘916) would have the claimed element ratios claimed.
MIYASHITA (‘916) is silent as to the ratio concentrations of O or S.
SASAKI teaches a sulfide based solid electrolyte (Abstract), the concentrations of O and S decrease at positions away from the surface (Table 1); methods [00145-0160] improve charge/discharge characteristics [0006].
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have used the material and/or method of SASAKI in the electrolyte of MIYASHITA (‘916) to improve charge/discharge characteristics.
MIYASHITA (‘916) is silent as to concentrations of Cl, S, Li or P.
UESUGI teaches a sulfide based solid electrolyte comprising Li, P, S and halogen and having a cubic argyrodite-type crystal structure, concentrations of Cl increase as depth value increases (Abstract, Figs.2-3, Tables 1-2); methods [0019, 0054,0076,0081-0088]; maintain ion conductivity [0016].
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have used the material and/or method of UESUGI in the electrolyte of MIYASHITA (‘916) to maintain ion conductivity.
MIYASHITA (‘916) is silent as to the ratio (ZHa2/ZHa1) and ratio (ZO2/ZA2) at positions in terms of SiO2
The Examiner notes that since there is no clear distinction between the claimed invention and that of the prior art, the electrolyte particle of MIYASHITA (‘916) would have the claimed element ratios claimed.
Regarding claims 4, 7, 8 and 10, MIYASHITA (‘916) teaches electrode mixtures comprising sulfide based (title) solid electrolyte powder and active materials [0063-0067].
Regarding claims 5 and 11, 12 and 14, MIYASHITA (‘916) teaches a solid electrolyte layer [0062-0067].

Response to Arguments
Applicant's arguments filed 09/15/2021 have been fully considered but they are not persuasive. 
The Applicant states that the MIYASHITA reference discuss an atmosphere having a dew point of -60 C or less, this dew point is lower than the claimed minimum of -45 C.
The Examiner respectfully states, the method of MIYASHITA includes a method which includes exposure to air with a dew point of about -42 C or lower [0041]. 
The Examiner notes that “the solid electrolyte particle has been subjected to a surface modification treatment in which the solid electrolyte particle is exposed to an atmosphere having a dew point of -45 C to 10 C without subsequent drying” relates to a product by process limitation. Per MPEP 2113 - “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is 
The claimed solid electrolyte particle is not distinct from the prior art. The claimed particle comprises a surface modification treatment in which the solid electrolyte particle is exposed to an atmosphere having a dew point of -45 C to 10 C without subsequent drying. This surface modification treatment is taught by the prior art (the atmosphere of the glove box in which the samples were placed MIYASHITA [0079]). The MIYASHITA reference comprises additional steps, including measurement steps, which are not necessarily claimed by the instant application, but also do not necessarily teach away from the claimed invention ([0078-0083] of MIYASHITA).
The Applicant states that amended claim 1 defines over the cited prior art because the recited method limitations result in an electrolyte particle having materially different properties, i.e. the claimed ratios, that are not present in the prior art electrolyte particles that are produced by a different process.
The Examiner respectfully states that since the method of MIYASHITA includes a method which includes exposure to air with a dew point of about -42 C or lower [0041], and since there is no clear distinction between the claimed invention and that of the prior art, the MIYASHITA reference would have the claimed properties and/or ratios.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. SATO et al. (US 20180155198 A1), MIYASHITA et al. (US 20160156064 A1), KAMBARA et al. (US 9806373 B2), BADDING et al. (US 20160111751 A1), AIHARA et al. 7La3Zr2O12 solid electrolyte for battery applications’ 2014, Solid State Ionics 236 (2014), pgs.49-56.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUPHIA QURAISHI whose telephone number is (571)272-4173. The examiner can normally be reached M-F 9-5.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on (313)446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 



/S.Q/Examiner, Art Unit 1723
/MILTON I CANO/Supervisory Patent Examiner
Art Unit 1723